
	

113 HR 2490 IH: Coretta Scott King Mid-Decade Redistricting Prohibition Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2490
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Ms. Jackson Lee (for
			 herself, Ms. Clarke,
			 Mr. Thompson of Mississippi,
			 Mr. Veasey, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit States from carrying out more than one
		  Congressional redistricting after a decennial census and
		  apportionment.
	
	
		1.Short title; finding of
			 constitutional authority
			(a)Short
			 TitleThis Act may be cited
			 as the Coretta Scott King Mid-Decade Redistricting
			 Prohibition Act of 2013.
			(b)FindingCongress finds that it has the authority to
			 establish the terms and conditions States must follow in carrying out
			 Congressional redistricting after an apportionment of Members of the House of
			 Representatives because—
				(1)the authority
			 granted to Congress under article I, section 4 of the Constitution of the
			 United States gives Congress the power to enact laws governing the time, place,
			 and manner of elections for Members of the House of Representatives; and
				(2)the authority
			 granted to Congress under section 5 of the fourteenth amendment to the
			 Constitution gives Congress the power to enact laws to enforce section 2 of
			 such amendment, which requires Representatives to be apportioned among the
			 several States according to their number.
				2.Limit on congressional
			 redistricting after an apportionmentThe Act entitled An Act for the
			 relief of Doctor Ricardo Vallejo Samala and to provide for congressional
			 redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by
			 adding at the end the following: A State which has been redistricted in
			 the manner provided by law after an apportionment under section 22(a) of the
			 Act entitled An Act to provide for the fifteenth and subsequent
			 decennial censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted
			 again until after the next apportionment of Representatives under such section,
			 unless a court requires the State to conduct such subsequent redistricting to
			 comply with the Constitution or to enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et
			 seq.)..
		3.No
			 effect on elections for State and local officeNothing in this Act or in any amendment made
			 by this Act may be construed to affect the manner in which a State carries out
			 elections for State or local office, including the process by which a State
			 establishes the districts used in such elections.
		4.Effective
			 DateThis Act and the
			 amendment made by this Act shall apply with respect to any Congressional
			 redistricting which occurs after the regular decennial census conducted during
			 2020.
		
